Title: To Alexander Hamilton from William Heth, 23 November 1792
From: Heth, William
To: Hamilton, Alexander



Collectors OfficeBermuda Hundred [Virginia] 23d. Nov. 92
Sir

Sickness, loss of Clerks—but more especially, the close attention which I have been obligd to pay to the preparing of my last quarters accounts, has prevented me til now, from complying with the order of the Senate enclosed by you the 31st. August last.
The low wages at which, I have hitherto employd my Clerks, has induced me to subjoin a note to my statement of emoluments, which, I hope will not be deemd improper.
You were informed in a private letter, in what manner I was left at a throng season—and how distressing the consequences had nearly proved. The Young Man who served me as an apprentice, I do not expect is alive at this hour. I missd him, much more than the other, who acted as my deputy. So that my application has been, & must continue to be for some time—if my Head will permit—as close as it was on the first of my opening of the Office.
You requested me to examine & to send you my remarks on the coasting Act which was prepared at last session. I have never had one moments leisure to look at it since my return. But with respect to the Division of the fees mentioned in the 34th section—lines 9–19—the absurdity is too great to pass unnoticed, and which you readily acknowledged when i pointed it out to you in Phila. As it now stands, it puts me in mind of a vulgar saying, which I hope you will pardon me for repeating—“Whats yours is mine, & whats mine is my own.” The Surveyor is to receive for his own use the fees on all the business which he is authorised to do—viz enter & clear vessels—& then he is to share wth the Collector the fees, in which he has no agency or concern. As I formerly urged, so I still think, that every man ought to enjoy the fruits of his own labor (this opinion is against my own Interest, for the moiety offers wch. I have recd from the surveyor at Richmond, has been more than all the rest of the fees under the Coasting Act.) But the principle which has obtaind, & which Seems to be preserved in the new act, of giving a moiety of fees to a man, who, from one end of the year to the other, has no agency in the coasting business, who is not at the ex-pence of a single cent, and in short, who has no more concern in discharging the duties prescribd therein than you have—is inconsistent with every principle of Justice, reason & common sense. I mean the Surveyors of the Ports of entry. The Collector—where there is no Naval Officer—does the whole duty, & is at the whole expence. Yet, the Surveyor receives his two Dollars for measuring a vessel, wch. is all he does towards her being registerd, & then receives one half of the fees for registering bonds & Trading licence, the last of which, are found by the Collector, & who is at other expence and trouble, unnecessary to repeat to you. But, if there is to be a division of fees, let them be general under this act; I mean, between the superior of the District, and the Surveyor of the Port, who has any agency in the business on which the fees arise; and this perhaps, might be best, & more consistent with the intentions of Congress; for, to Judge from some parts of the law, it would seem, as if they meant that the Collector, being the superior Officer, and in some measure responsible for the Conduct of the Surveyors, having frequently occasion to give them advice & instruction—& thro’ whom all prosecutions for offences, are directed—should receive a moiety of all fees under that act. And upon the whole, I believe it would best promote the public service & prevent impositions which might sometimes be committed, but for that check & controul, wch this division of fees produces—only keep the Surveyors of the Ports of entry out of the question, except in cases where they perform service, and all will be right enough.
I have been more troublesome to you in this way lately, than I expected to have been in twelvemonths—but, I could no longer resist the strong impulse of duty. I trust that I shall not feel myself bound to Interupt you again this Winter unless your letters should call for answers.
I am   Sir,   with very great respect   Yr Mo. Ob servt

Will Heth Coll
The Secretaryof the Treasury

